Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on June 8, 2021.
3.	Claims 1-20 are pending in this application.
4.	Claims 1, 14 and 17 have been amended.

Response to Arguments
5.	Applicant's arguments filed June 8, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin et al.(US 2016/0314613 A1)(hereinafter Nowozin) in view of Perry et al.(US 2018/0011195 A1)(hereinafter Perry) in further view of Benedetti et al(US 2014/0049767 A1)(hereinafter Benedetti).
Regarding claims 1 and 14 , Nowozin discloses a time-of-flight camera and method for controlling a time-of-flight camera [See Figs. 1-4, par. 0023-0025,0027-0034, 005, 0055-0056, 0120-0121 regarding time-of-flight camera and its method], comprising: 
a light emitter[See Figs. 1-4, par. 0051, 0055-0056, 0120-0121 regarding light source 310 and light source used in pulsed TOF cameras to emit light]; 
a sensor array[See Figs. 1-4, par. 0051, 0055-0056, 0120-0121 regarding light sensor 320 and sensor used in pulsed TOF cameras to receive light emitted from light source]; and 
a controller configured to select a frequency mode from a plurality of frequency modes / the method comprising: selecting a frequency mode from a plurality of frequency modes of the time-of- flight camera, each including two or more different frequencies[See par. 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms.].
	Nowozin does not explicitly disclose the at least two different frequency modes having a common frequency shared between the at least two frequency modes / at least 
	However, frequency modes sharing a common frequency in time-of-flight camera system is well known in the art at the time of invention was filed as evident from Perry [See at least Figs. 1-9, par. 0016-0017, 0019-0023, 0025-0031, 0036-0037, 0065- 0071 regarding  In a ToF system one issue is that phase used to measure distance repeats or wraps at various distances based on the frequency, which is known as phase wrapping.  At higher modulation frequencies the phase wrapping occurs at a shorter distance…A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases.  The technology disclosed herein is suitable for implementation with simple integer arithmetic unit hardware.  In addition, the frequency-unwrapping method disclosed herein can handle greater than three modulation frequencies.  As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous…In one implementation, the sensor and illumination modulation is at the same frequency and a series of temporally sequential measurements are made while varying the phase relationship between the sensor (18) and illuminator (14) modulation signals… The controller 18 is configured to modulate the emission from the light source 14 with M frequencies.  An implementation of the controller 18 also provides logic or programs for analyzing the sampled signals from the sampler 62 to unwrap M frequencies… The controller 18 may include a range determination module 60 that measures the range 80 of the object 12 from the ToF camera 10.  The controller 18 may also include a frequency upwrapping module 66 to perform one or more of operations for determination of the unwrapping tuple corresponding to tuple of phase measurements… The range determination module 60 determines n1 by making measurements at multiple different frequencies f1, f2, .  . . fM and simultaneously solving for n1, n2, .  . . nM. An implementation of the range determination module 60 reduces the computational complexity by reduction of the dimensionality of the input by the range determination module 60.  Specifically, the range determination module 60 transforms M phases θ1, θ2, .  . . θM into an M-1 dimensional space].  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nowozin with Perry teachings by including “ the at least two different frequency modes having a common frequency shared between the at least two frequency modes / at least two different frequency modes of the plurality of frequency modes having a common frequency shared between the at least two frequency modes” because this combination has the benefit of providing a method to examine frequencies in time-of-flight camera systems[See Perry: at least  par. 0016-0017, 0019-0021].
Further on, Nowozin and Perry teach or suggest control the light emitter / controlling a light emitter of the time-of-flight camera to illuminate a scene with periodic modulated light of the two or more different frequencies of the frequency mode selected[See Nowozin: Figs. 1-4, par. 0051, 0055-0056, 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms…(thus, TOF cameras are configured to control the light source to illuminate the scene with the selected frequencies). See Perry: at least Fig. 1 and par. 0016-0017, 0019, 0021 regarding The light source 14 is configured to illuminate the object 12 with modulated light signal 70.  The modulated light signal 70 can be modulated according to virtually any periodic modulation waveform, including, but not limited to a sinusoidally modulated waveform…  ], 
control the sensor array / controlling a sensor array of the time-of-flight camera to receive the periodic modulated light reflected from objects within the scene[See Nowozin: Figs. 1-4, par. 0051, 0055-0056, 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms…(thus, TOF cameras are configured to control the light emitted from the light source with the selected frequencies). See Perry: at least Fig. 1 and par. 0016-0017, 0019-0021 regarding The modulated light signal 70 is reflected from the object 12 and a reflected modulated signal 72 travels back towards the imaging array 16.  The imaging array 16 includes an array composed of one or more of depth-sensing pixels or sensors.  The imaging array 16 is configured to receive at least some of the reflected modulated signal 72 reflected back from subject 12…], and 
process the periodic modulated light received by the sensor array / computer processing the periodic modulated light received by the sensor array to determine unwrapped phases for the frequency mode selected based on the two or more different frequencies of the frequency mode selected[See Nowozin: Figs. 1-4, par. 0051, 0055-0056, 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms…(thus, TOF cameras are configured to control process the combined set of frames using unwrapping algorithms). See Perry: at least Fig. 1 and par. 0016-0017, 0019-0023, 0025 regarding The controller 18 is configured to modulate the emission from the light source 14 with M frequencies.  An implementation of the controller 18 also provides logic or programs for analyzing the sampled signals from the sampler 62 to unwrap M frequencies…].  
Nowozin and Perry do not explicitly disclose at least two of the plurality of frequency modes configured for different imaging distance ranges / two or more frequency modes of the plurality of frequency modes each configured for a different imaging distance range.
However, configuring frequency modes for different imaging distance ranges is well known in the art at the time of invention was filed as evident from Benedetti [See at least Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106 regarding As shown in FIG. 2C, θDE and θi are likely to wrap around at different d distance because of the frequency differences.  The above described hierarchical dealiasing methods preferably used at least three close-together modulation frequencies and created a low dealiasing frequency and at least one intermediate frequency to successfully dealias an increased disambiguated distance dmax for a TOF system.  Further unlike two-frequency dealiasing, the methods described in the '484 application amplified noise by only a small ratio coefficient at each dealiasing step.  But while the methods described in the '484 application represent substantial improvements in dealiasing or unwrapping phase, it is difficult for the TOF system to know in real-time how best to dynamically make corrections to further reduce acquisition error…  As will now be described, embodiments of the present application enable substantially lossless phase unwrapping (or dealiasing), using multiple modulation frequencies, while providing a mathematical graphical analysis useable to make real-time dynamic adjustments to the TOF system. Embodiments of the present application employ a phase unwrapping algorithm that uses N multiple modulation frequencies and functions adequately in most real world applications… Given outputs from a dealiasing algorithm, embodiments of the present application compute a dealiasing error preferably based on deviation from the actual distance from the TOF system sensor array to an imaged object in the scene, also known as the ground truth.  In a perfect TOF system the ground truth would be identical to the TOF system measured depth distance… As noted, once the method steps depicted in FIG. 9 have been carried out and relevant data stored, e.g., in system 100, these method steps need not be repeated unless there is a change to one or more modulation frequencies.  In practice, TOF systems may be operated for months or longer without need to alter the modulation frequencies.  But if altered, then at least method steps 200, 210, 220, and 230 should be repeated to update data identifying indicator points and corresponding aliasing intervals… The ability to dynamically fine tune modulation frequencies in real-time enhances overall performance of TOF system 10'.  Such dynamic fine tuning enables the TOF system to acquire depth data at relatively high modulation frequencies fi, while maintaining acceptably large unambiguous imaging ranges dmax… (thus the TOF system is configured to maintained a record of modulation frequencies corresponding to different  imaging  distance ranges to be use by the system)].  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nowozin and Perry  with Benedetti teachings by including “ at least two of the plurality of frequency modes configured for different imaging distance ranges / two or more frequency modes of the plurality of frequency modes each configured for a different imaging distance range” because this combination has the benefit of providing a method to examine modulation  frequencies for different imaging distance ranges in time-of-flight camera systems[See Benedetti: at least  Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106].

Regarding claim 2, Nowozin, Perry and Benedetti teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Nowozin, Perry and Benedetti teach or suggest  wherein each frequency mode of the plurality of frequency modes includes a different number of frequencies[See Nowozin: par. 0120-0121 regarding A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms. See Perry: at least par. 0016-0017, 0019-0023, 0025 regarding  In a ToF system one issue is that phase used to measure distance repeats or wraps at various distances based on the frequency, which is known as phase wrapping …A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases.  The technology disclosed herein is suitable for implementation with simple integer arithmetic unit hardware.  In addition, the frequency-unwrapping method disclosed herein can handle greater than three modulation frequencies.  As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous…In one implementation, the sensor and illumination modulation is at the same frequency and a series of temporally sequential measurements are made while varying the phase relationship between the sensor (18) and illuminator (14) modulation signals… See Benedetti: at least Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106 regarding As shown in FIG. 2C, θDE and θi are likely to wrap around at different d distance because of the frequency differences.  The above described hierarchical dealiasing methods preferably used at least three close-together modulation frequencies and created a low dealiasing frequency and at least one intermediate frequency to successfully dealias an increased disambiguated distance dmax for a TOF system…  As will now be described, embodiments of the present application enable substantially lossless phase unwrapping (or dealiasing), using multiple modulation frequencies, while providing a mathematical graphical analysis useable to make real-time dynamic adjustments to the TOF system. Embodiments of the present application employ a phase unwrapping algorithm that uses N multiple modulation frequencies and functions adequately in most real world applications… As noted, once the method steps depicted in FIG. 9 have been carried out and relevant data stored, e.g., in system 100, these method steps need not be repeated unless there is a change to one or more modulation frequencies.  In practice, TOF systems may be operated for months or longer without need to alter the modulation frequencies.  But if altered, then at least method steps 200, 210, 220, and 230 should be repeated to update data identifying indicator points and corresponding aliasing intervals… The ability to dynamically fine tune modulation frequencies in real-time enhances overall performance of TOF system 10'.  Such dynamic fine tuning enables the TOF system to acquire depth data at relatively high modulation frequencies fi, while maintaining acceptably large unambiguous imaging ranges dmax…].  
Regarding claim 3, Nowozin, Perry and Benedetti teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Perry and Benedetti teach or suggest wherein each frequency mode of the plurality of frequency modes includes the common frequency shared between the plurality of frequency modes [See Perry: at least par. 0016-0017, 0019-0021 regarding  In a ToF system one issue is that phase used to measure distance repeats or wraps at various distances based on the frequency, which is known as phase wrapping.  At higher modulation frequencies the phase wrapping occurs at a shorter distance…A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases.  The technology disclosed herein is suitable for implementation with simple integer arithmetic unit hardware.  In addition, the frequency-unwrapping method disclosed herein can handle greater than three modulation frequencies.  As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous…In one implementation, the sensor and illumination modulation is at the same frequency and a series of temporally sequential measurements are made while varying the phase relationship between the sensor (18) and illuminator (14) modulation signals… See Benedetti: at least Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106 regarding As shown in FIG. 2C, θDE and θi are likely to wrap around at different d distance because of the frequency differences.  The above described hierarchical dealiasing methods preferably used at least three close-together modulation frequencies and created a low dealiasing frequency and at least one intermediate frequency to successfully dealias an increased disambiguated distance dmax for a TOF system…  As will now be described, embodiments of the present application enable substantially lossless phase unwrapping (or dealiasing), using multiple modulation frequencies, while providing a mathematical graphical analysis useable to make real-time dynamic adjustments to the TOF system. Embodiments of the present application employ a phase unwrapping algorithm that uses N multiple modulation frequencies and functions adequately in most real world applications… As noted, once the method steps depicted in FIG. 9 have been carried out and relevant data stored, e.g., in system 100, these method steps need not be repeated unless there is a change to one or more modulation frequencies.  In practice, TOF systems may be operated for months or longer without need to alter the modulation frequencies.  But if altered, then at least method steps 200, 210, 220, and 230 should be repeated to update data identifying indicator points and corresponding aliasing intervals… The ability to dynamically fine tune modulation frequencies in real-time enhances overall performance of TOF system 10'.  Such dynamic fine tuning enables the TOF system to acquire depth data at relatively high modulation frequencies fi, while maintaining acceptably large unambiguous imaging ranges dmax…].  
Regarding claim 6, Nowozin, Perry and Benedetti teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Nowozin and Perry teach wherein the controller is configured to control the light emitter to emit the periodic modulated light at different power levels or integration times for different frequencies of the frequency mode selected[See Nowozin: Figs. 1-4, par. 0051, 0055-0056, 0093, 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms…(thus, it is implicit that pulsed TOF cameras are configured to received periodic modulated light at different integration times or power levels). See Perry: at least Fig. 1 and par. 0016-0017, 0019-0023, 0025 regarding The modulated light signal 70 can be modulated according to virtually any periodic modulation waveform, including, but not limited to a sinusoidally modulated waveform…The controller 18 is configured to modulate the emission from the light source 14 with M frequencies.  An implementation of the controller 18 also provides logic or programs for analyzing the sampled signals from the sampler 62 to unwrap M frequencies…]. 
Regarding claim 7,  Nowozin, Perry and Benedetti teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Nowozin and Perry teach wherein the sensor array is configured to receive the periodic modulated light reflected from objects within the scene for an integration time period that is associated with the frequency mode, and wherein different frequency modes of the plurality of frequency modes have different integration time periods or power levels[See Nowozin: Figs. 1-4, par. 0051, 0055-0056, 0093, 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms…In a pulsed TOF system, an exposure profile for a camera provides a gain value (so-called exposure gain) at different times (alternatively, distances), typically characterizing the shutter behavior of the camera.  The exposure profile may be flexibly parameterized by linear basis functions, allowing for calibration or other adjustments to the exposure profile.  A calibration tool can make one or more exposure profiles more robust to multipath light effects by adjusting the exposure profile(s) depending on differences between ground truth depths for a scene (relative to a camera) and inferred depths for the scene (relative to the camera)… (thus, it is implicit that pulsed TOF cameras are configured to received periodic modulated light at different integration times or power levels). See Perry: at least Fig. 1 and par. 0016-0017, 0019-0023, 0025 regarding The modulated light signal 70 can be modulated according to virtually any periodic modulation waveform, including, but not limited to a sinusoidally modulated waveform…The controller 18 is configured to modulate the emission from the light source 14 with M frequencies.  An implementation of the controller 18 also provides logic or programs for analyzing the sampled signals from the sampler 62 to unwrap M frequencies…].  
Regarding claim 8, Nowozin, Perry and Benedetti teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Nowozin and Perry teach wherein frequency modes that have a greater number of frequencies also have a longer integration time period than frequency modes having a lesser number of frequencies[See Nowozin: Figs. 1-4, par. 0051, 0055-0056, 0093, 0120-0121 regarding phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms…In a pulsed TOF system, an exposure profile for a camera provides a gain value (so-called exposure gain) at different times (alternatively, distances), typically characterizing the shutter behavior of the camera.  The exposure profile may be flexibly parameterized by linear basis functions, allowing for calibration or other adjustments to the exposure profile.  A calibration tool can make one or more exposure profiles more robust to multipath light effects by adjusting the exposure profile(s) depending on differences between ground truth depths for a scene (relative to a camera) and inferred depths for the scene (relative to the camera)… (thus, it is implicit that pulsed TOF cameras are configured to received periodic modulated light at different integration times where at least one can be longer than others). See Perry: at least Figs. 1 and 9, par. 0016-0017, 0019-0023, 0025, 0065-0071, 0080  regarding A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases. As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous.  This also allows to push the values of the modulation frequencies higher, thus giving better precision.  In other words, while higher number of frequencies may give the same robustness, using frequencies with higher values results in better precision...].  
Regarding claim 9,  Nowozin, Perry and Benedetti teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Nowozin teaches or suggests wherein each frequency mode of the plurality of frequency modes includes different frequencies that are selected for inclusion in the frequency mode based on one or more of a distance of an object in the scene, a reflectivity of the object, and a motion of the object[See Nowozin: par. 0023-0024, 0048, 0120-0121 regarding The results of realistic, physically-accurate simulation of multipath light phenomena can help calibrate a TOF camera so that it more accurately estimates the imaging conditions (such as depth, albedo/reflectivity, and ambient light) under which real world objects have been observed… The scene file (217) may include details such as 3D coordinates defining the geometry of objects in a scene, properties of the texture of objects in the scene (e.g., reflection coefficients, frequencies absorbed/reflected), and characteristics of lighting/shading in the scene….]. 
Regarding claims 10 and 15, Nowozin, Perry and Benedetti teach all the limitations of claims 1 and 14, and are analyzed as previously discussed with respect to those claims. Further on, Nowozin and Benedetti teach or suggest wherein the controller is configured to select the frequency mode / wherein the frequency mode is selected  based on operating conditions of the time-of- flight camera[See Nowozin: at least Fig. 2, par. 0023-0027, 0047-0048, 0120-0121 regarding The results of realistic, physically-accurate simulation of multipath light phenomena can help calibrate a TOF camera so that it more accurately estimates the imaging conditions (such as depth, albedo/reflectivity, and ambient light) under which real world objects have been observed. In general, a pulsed TOF camera operates by sending a light pulse into a scene and integrating the reflected pulse using one or more exposure profiles.  The recorded signal can be used to estimate depth (or another imaging condition such as ambient light level or albedo) for each pixel of a rendered image of the scene. … See Benedetti: at least Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106 regarding As shown in FIG. 2C, θDE and θi are likely to wrap around at different d distance because of the frequency differences.  The above described hierarchical dealiasing methods preferably used at least three close-together modulation frequencies and created a low dealiasing frequency and at least one intermediate frequency to successfully dealias an increased disambiguated distance dmax for a TOF system.  Further unlike two-frequency dealiasing, the methods described in the '484 application amplified noise by only a small ratio coefficient at each dealiasing step.  But while the methods described in the '484 application represent substantial improvements in dealiasing or unwrapping phase, it is difficult for the TOF system to know in real-time how best to dynamically make corrections to further reduce acquisition error…  As will now be described, embodiments of the present application enable substantially lossless phase unwrapping (or dealiasing), using multiple modulation frequencies, while providing a mathematical graphical analysis useable to make real-time dynamic adjustments to the TOF system. Embodiments of the present application employ a phase unwrapping algorithm that uses N multiple modulation frequencies and functions adequately in most real world applications… Given outputs from a dealiasing algorithm, embodiments of the present application compute a dealiasing error preferably based on deviation from the actual distance from the TOF system sensor array to an imaged object in the scene, also known as the ground truth.  In a perfect TOF system the ground truth would be identical to the TOF system measured depth distance… As noted, once the method steps depicted in FIG. 9 have been carried out and relevant data stored, e.g., in system 100, these method steps need not be repeated unless there is a change to one or more modulation frequencies.  In practice, TOF systems may be operated for months or longer without need to alter the modulation frequencies.  But if altered, then at least method steps 200, 210, 220, and 230 should be repeated to update data identifying indicator points and corresponding aliasing intervals… The ability to dynamically fine tune modulation frequencies in real-time enhances overall performance of TOF system 10'.  Such dynamic fine tuning enables the TOF system to acquire depth data at relatively high modulation frequencies fi, while maintaining acceptably large unambiguous imaging ranges dmax… (thus the TOF system is configured to maintained a record of modulation frequencies corresponding to different  imaging  distance ranges to be use by the system)].  
Regarding claims 11 and 16, Nowozin, Perry and Benedetti teach all the limitations of claims 1 and 14, and are analyzed as previously discussed with respect to those claims. Further on, Nowozin  teaches or suggests wherein the sensor array includes a plurality of pixels, and wherein the controller is configured to select / wherein the method further comprises selecting the frequency mode from the plurality of frequency modes on a per pixel basis for each of the plurality of pixels[See Nowozin: Figs. 1-4,  par. 0049, 0053, 0055-0062, 0120-0121 regarding The second computer system (220) includes a graphics tool (225) (e.g., a rendering tool), a buffer configured to store the scene file (217) for a scene, and a buffer configured to store light path samples (227).  The graphics tool is configured to capture, for light that illuminates a scene having multiple surfaces, temporal light density at a given pixel of a camera using TOF simulation of multipath light effects in the scene.  The graphics tool (225) accepts the scene file (217) as input and produces light path samples (227) for one or more pixels. Generally, the graphics tool can be configured to record, for a given pixel, values indicating temporal light density that arises from one or more light pulses.  Thus, for a given pixel, the TOF simulation can organize intensity weights for different light paths in the temporal domain…] .  
Regarding claim 12, Nowozin, Perry and Benedetti teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Nowozin  teaches or suggests wherein the frequency mode is selected on a per-pixel basis based upon one or more of the signal-to-noise ratio, signal level, saturation, consistency between measurements and knowledge of the shape of the field-of-illumination[See Nowozin: Figs. 1-4,  par. 0025, 0027, 0049, 0053, 0055-0062, 0120-0121 regarding The graphics tool is configured to capture, for light that illuminates a scene having multiple surfaces, temporal light density at a given pixel of a camera using TOF simulation of multipath light effects in the scene.  The graphics tool (225) accepts the scene file (217) as input and produces light path samples (227) for one or more pixels. Generally, the graphics tool can be configured to record, for a given pixel, values indicating temporal light density that arises from one or more light pulses.  Thus, for a given pixel, the TOF simulation can organize intensity weights for different light paths in the temporal domain…The detailed description also presents various ways to improve the process of inferring imaging conditions based on images captured using a pulsed TOF camera, which is characterized by flexible, general exposure profiles.  For example, to speed up the inference process, efficient non-parametric regression trees can be used to approximate the outputs of a probabilistic model for shape, illumination and albedo inference in a pulsed TOF camera, which accurately relates imaging conditions to observed camera responses.  As a result, faster than video frame rate estimates of imaging conditions can be provided for each pixel, along with estimates of uncertainty for those inferred imaging conditions. ].  
Regarding claim 13, Nowozin, Perry and Benedetti teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Further on, Nowozin and Perry  teach or suggest wherein at least one first frequency within the frequency mode has one or more of a different integration time, a different optical power or a different field-of-illumination from a second frequency within the frequency mode[See Nowozin: Figs. 1-4, par. 0051, 0055-0056, 0093, 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms…In a pulsed TOF system, an exposure profile for a camera provides a gain value (so-called exposure gain) at different times (alternatively, distances), typically characterizing the shutter behavior of the camera.  The exposure profile may be flexibly parameterized by linear basis functions, allowing for calibration or other adjustments to the exposure profile.  A calibration tool can make one or more exposure profiles more robust to multipath light effects by adjusting the exposure profile(s) depending on differences between ground truth depths for a scene (relative to a camera) and inferred depths for the scene (relative to the camera)… (thus, it is implicit that pulsed TOF cameras are configured to received periodic modulated light at different integration times or power levels). See Perry: at least Fig. 1 and par. 0016-0017, 0019-0023, 0025 regarding The modulated light signal 70 can be modulated according to virtually any periodic modulation waveform, including, but not limited to a sinusoidally modulated waveform…The controller 18 is configured to modulate the emission from the light source 14 with M frequencies.  An implementation of the controller 18 also provides logic or programs for analyzing the sampled signals from the sampler 62 to unwrap M frequencies…]..  

Regarding claim 17,  Nowozin discloses a method of determining frequency modes for a time-of-flight camera [See Figs. 1-4, par. 0023-0025,0027-0034, 005, 0055-0056, 0120-0121 regarding time-of-flight camera and its method], the method comprising:  
for each of a plurality of frequency modes of the time-of-flight camera other than a first frequency mode including a first determined frequency and a second determined frequency, iteratively identifying one or more candidate frequencies within a frequency range [See par. 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms… (That is, phase-based TOF systems are configured to determine one or more frequency ranges with multiple frequencies and multiple phase shifts)].
Nowozin does not explicitly disclose selecting an additional frequency from the one or more candidate frequencies for the current frequency mode, the additional frequency being different than the first determined frequency, the second determined frequency, and any other frequency previously selected in a prior iteration for a different frequency mode of the plurality frequency modes.
However, selecting an additional frequency that is different from any prior frequency in a prior iteration was well known in the art at the time of the invention was filed as evident from the teaching of Perry [See at least Figs. 1-9, par. 0016-0017, 0019-0023, 0025-0031, 0036-0037, 0065- 0071 regarding  In a ToF system one issue is that phase used to measure distance repeats or wraps at various distances based on the frequency, which is known as phase wrapping.  At higher modulation frequencies the phase wrapping occurs at a shorter distance…A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases.  The technology disclosed herein is suitable for implementation with simple integer arithmetic unit hardware.  In addition, the frequency-unwrapping method disclosed herein can handle greater than three modulation frequencies.  As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous…In one implementation, the sensor and illumination modulation is at the same frequency and a series of temporally sequential measurements are made while varying the phase relationship between the sensor (18) and illuminator (14) modulation signals… The controller 18 is configured to modulate the emission from the light source 14 with M frequencies.  An implementation of the controller 18 also provides logic or programs for analyzing the sampled signals from the sampler 62 to unwrap M frequencies… The controller 18 may include a range determination module 60 that measures the range 80 of the object 12 from the ToF camera 10.  The controller 18 may also include a frequency upwrapping module 66 to perform one or more of operations for determination of the unwrapping tuple corresponding to tuple of phase measurements… The range determination module 60 determines n1 by making measurements at multiple different frequencies f1, f2, .  . . fM and simultaneously solving for n1, n2, .  . . nM. An implementation of the range determination module 60 reduces the computational complexity by reduction of the dimensionality of the input by the range determination module 60.  Specifically, the range determination module 60 transforms M phases θ1, θ2, .  . . θM into an M-1 dimensional space…(Thus, at least one or more additional frequencies can be selected)].  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nowozin with Perry teachings by including “selecting an additional frequency from the one or more candidate frequencies for the current frequency mode, the additional frequency being different than the first determined frequency, the second determined frequency, and any other frequency previously selected in a prior iteration for a different frequency mode of the plurality frequency modes” because this combination has the benefit of providing a method to examine frequencies in time-of-flight camera systems[See Perry: at least  par. 0016-0017, 0019-0021].
Further on, Nowozin and Perry teach or suggest storing a set of frequencies for the current frequency mode in memory of the time-of-flight camera, the set of frequencies for the current frequency mode including the first determined frequency, the second determined frequency, any frequency previously selected in a prior iteration for a different frequency mode of the plurality frequency modes, and the additional frequency[See Nowozin: par. 0120-0121 regarding Within the area of TOF cameras, some TOF cameras operate using phase-based TOF.  A phase-based TOF camera generates a sinusoidal illumination signal and measures correlation of the reflected signal with a sinusoidal-profiled gain function of the same frequency, delayed by a phase shift.  For a fixed frequency and phase shift, a recorded frame may not contain sufficient information to reconstruct depth.  Therefore, phase-based TOF systems typically record a sequence of frames at multiple frequencies and multiple phase shifts, then process the combined set of frames to infer depth using so-called phase unwrapping algorithms… (That is, phase-based TOF systems are configured to determine one or more frequency ranges with multiple frequencies and multiple phase shifts and to record the multiple frequencies and phase shifts to be determined) See Perry: at least Fig. 9, par. 0016-0017, 0019-0021, 0065-0071, 0080 regarding  In a ToF system one issue is that phase used to measure distance repeats or wraps at various distances based on the frequency, which is known as phase wrapping.  At higher modulation frequencies the phase wrapping occurs at a shorter distance…A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases.  The technology disclosed herein is suitable for implementation with simple integer arithmetic unit hardware.  In addition, the frequency-unwrapping method disclosed herein can handle greater than three modulation frequencies.  As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous…In one implementation, the sensor and illumination modulation is at the same frequency and a series of temporally sequential measurements are made while varying the phase relationship between the sensor (18) and illuminator (14) modulation signals…For example, in Fig. 9, a transformation vector T comprising selected transformed phase values is generated and stored.. (Thus, at least one or more additional frequencies can be selected and stored on memory)].    
Nowozin and Perry do not explicitly disclose for each of a plurality of frequency modes configured for different imaging distance ranges of the time-of-flight camera other than a first frequency mode including a first determined frequency and a second determined frequency.
However, configuring frequency modes for different imaging distance ranges is well known in the art at the time of invention was filed as evident from Benedetti [See at least Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106 regarding As shown in FIG. 2C, θDE and θi are likely to wrap around at different d distance because of the frequency differences.  The above described hierarchical dealiasing methods preferably used at least three close-together modulation frequencies and created a low dealiasing frequency and at least one intermediate frequency to successfully dealias an increased disambiguated distance dmax for a TOF system.  Further unlike two-frequency dealiasing, the methods described in the '484 application amplified noise by only a small ratio coefficient at each dealiasing step.  But while the methods described in the '484 application represent substantial improvements in dealiasing or unwrapping phase, it is difficult for the TOF system to know in real-time how best to dynamically make corrections to further reduce acquisition error…  As will now be described, embodiments of the present application enable substantially lossless phase unwrapping (or dealiasing), using multiple modulation frequencies, while providing a mathematical graphical analysis useable to make real-time dynamic adjustments to the TOF system. Embodiments of the present application employ a phase unwrapping algorithm that uses N multiple modulation frequencies and functions adequately in most real world applications… Given outputs from a dealiasing algorithm, embodiments of the present application compute a dealiasing error preferably based on deviation from the actual distance from the TOF system sensor array to an imaged object in the scene, also known as the ground truth.  In a perfect TOF system the ground truth would be identical to the TOF system measured depth distance… As noted, once the method steps depicted in FIG. 9 have been carried out and relevant data stored, e.g., in system 100, these method steps need not be repeated unless there is a change to one or more modulation frequencies.  In practice, TOF systems may be operated for months or longer without need to alter the modulation frequencies.  But if altered, then at least method steps 200, 210, 220, and 230 should be repeated to update data identifying indicator points and corresponding aliasing intervals… The ability to dynamically fine tune modulation frequencies in real-time enhances overall performance of TOF system 10'.  Such dynamic fine tuning enables the TOF system to acquire depth data at relatively high modulation frequencies fi, while maintaining acceptably large unambiguous imaging ranges dmax… (thus the TOF system is configured to maintained a record of modulation frequencies corresponding to different  imaging  distance ranges to be use by the system)].  
for each of a plurality of frequency modes configured for different imaging distance ranges of the time-of-flight camera other than a first frequency mode including a first determined frequency and a second determined frequency” because this combination has the benefit of providing a method to examine modulation  frequencies for different imaging distance ranges in time-of-flight camera systems[See Benedetti: at least  Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106].
Regarding claim 18, Nowozin, Perry and Benedetti teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Further on, Perry teaches or suggests  wherein the one or more candidate frequencies are each identified based on an unwrapping probability for the candidate frequency being greater than a threshold probability[See Perry: at least Fig. 9, par. 0016-0017, 0019-0021, 0065-0071, 0080 regarding in order to select unwrapped phase values, a confidence interval calculation is performed. This confidence interval value s particularly suitable for noisy or multipath data where there are multiple returns from different distances within a single measurement, making measurements at different frequencies systematically inconsistent, even at infinite signal to noise ratio… Other norms or distance metrics may also be used and the confidence may be calculated directly on the unwrapped phase values without explicit conversion to range.].  
Regarding claim 19, Nowozin, Perry and Benedetti teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Further on, Perry teaches or suggests  wherein each frequency mode has a different unwrapping distance and robustness[See Perry: at least Fig. 9, par. 0016-0017, 0019-0021, 0065-0071, 0080 regarding in order to select unwrapped phase values, a confidence interval calculation is performed. This confidence interval value s particularly suitable for noisy or multipath data where there are multiple returns from different distances within a single measurement, making measurements at different frequencies systematically inconsistent, even at infinite signal to noise ratio… Other norms or distance metrics may also be used and the confidence may be calculated directly on the unwrapped phase values without explicit conversion to range…A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases. As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous.  This also allows to push the values of the modulation frequencies higher, thus giving better precision.  In other words, while higher number of frequencies may give the same robustness, using frequencies with higher values results in better precision...].  
Regarding claim 20, Nowozin, Perry and Benedetti teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim. Further on, Perry and Benedetti teach or suggest  wherein the plurality of frequency modes includes more than two frequency modes[See Perry: at least Fig. 9, par. 0016-0017, 0019-0021, 0065-0071, 0080 regarding  A frequency-unwrapping method disclosed herein provides both high accuracy and precision, and the compute is inexpensive even as the number of modulation frequencies increases.  The technology disclosed herein is suitable for implementation with simple integer arithmetic unit hardware.  In addition, the frequency-unwrapping method disclosed herein can handle greater than three modulation frequencies.  As the number of modulation frequencies increases, the noise robustness of phase-unwrapping increases, thus the ability to handle an arbitrarily large number of frequencies is significantly advantageous… See Benedetti: at least Figs. 2A-7C, 9-10, Table 2,  and par. 0040-0049, 0051-0059, 0062, 0066, 0091, 0098, 0104-0106 regarding As shown in FIG. 2C, θDE and θi are likely to wrap around at different d distance because of the frequency differences.  The above described hierarchical dealiasing methods preferably used at least three close-together modulation frequencies and created a low dealiasing frequency and at least one intermediate frequency to successfully dealias an increased disambiguated distance dmax for a TOF system…  As will now be described, embodiments of the present application enable substantially lossless phase unwrapping (or dealiasing), using multiple modulation frequencies, while providing a mathematical graphical analysis useable to make real-time dynamic adjustments to the TOF system. Embodiments of the present application employ a phase unwrapping algorithm that uses N multiple modulation frequencies and functions adequately in most real world applications… As noted, once the method steps depicted in FIG. 9 have been carried out and relevant data stored, e.g., in system 100, these method steps need not be repeated unless there is a change to one or more modulation frequencies.  In practice, TOF systems may be operated for months or longer without need to alter the modulation frequencies.  But if altered, then at least method steps 200, 210, 220, and 230 should be repeated to update data identifying indicator points and corresponding aliasing intervals… The ability to dynamically fine tune modulation frequencies in real-time enhances overall performance of TOF system 10'.  Such dynamic fine tuning enables the TOF system to acquire depth data at relatively high modulation frequencies fi, while maintaining acceptably large unambiguous imaging ranges dmax…].  

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nowozin et al.(US 2016/0314613 A1)(hereinafter Nowozin) in view of Perry et al.(US 2018/0011195 A1)(hereinafter Perry) in further view of Benedetti et al(US 2014/0049767 A1)(hereinafter Benedetti) and in further view of DORRINGTON et al.(US 2017/0205497 A1)(hereinafter Dorrington).
Regarding claim 5,	Nowozin, Perry and Benedetti teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Nowozin, Perry and Benedetti do not explicitly disclose wherein one or more of the frequencies included in one or more of the plurality of frequency modes is non-harmonic.  
	However, the use of non-harmonic frequencies in time-of-flight camera system was well known in the art at the time of the invention was filed as evident from the teaching of Dorrington[See at least Figs. 1-6, par. 0041-0044, 0046-0051, 0055, 0078, 0087-0094 regarding The present invention may be utilised to control the particular phase offset values applied to each member of the set of output signals.  These specific 
phase offset values can be set by the invention to ensure that corresponding members of the set are provided with a cancellation phase value.  The measurements recorded by a time of flight camera using of these cancellation phase values can have the contribution of particular harmonics of the fundamental source modulation frequency cancelled…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nowozin, Perry and Benedetti with Dorrington teachings by including “wherein one or more of the frequencies included in one or more of the plurality of frequency modes is non-harmonic” because this combination has the benefit of providing a method to examine non-harmonic frequencies in time-of-flight camera systems[See Dorrington: at least  Figs. 1-6, par. 0041-0044, 0046-0051, 0055, 0078, 0087-0094].

Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
References cited, not relied upon
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure
Hsu (US 7,433,029 B1)
Schweizer et al.(US 9,753,128 B2)
Choi (US 10,091,491 B2)
Bleyer et al.(US 10,557,921 B2)
Hui et al.(US 2011/0188028 A1)
Xu et al.(US 2012/0013887 A1)
Xu et al.(US 2016/0116594 A1)
LAMESCH et al.(US 2016/0047913 A1)
Schoenlieb et al.(US 2020/0301014 A1)
Bitan et al.(US 2020/0349728 A1)

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482